On Rehearing.
LAND, J.
A rehearing was granted in this case on the question of damages only.
The defendant contends that the decree of $1,000 damages is a mere fiat of the trial judge, based upon no evidence whatever and ultra petitionem, and that the correct judgment in this case should have been -in favor of plaintiffs and ordering defendant to account to the plaintiffs, so that the question of damages, if any, could be determined.
Plaintiffs allege, in article XXXII of their petition, that—
“Xour petitioners show that, by reason of the fraudulent, willful, ,and unlawful acts of the defendants as aforesaid, your petitioners have been and are prejudiced and injured in their business, and will be seriously and irreparably injured, unless defendant is restrained and enjoined from the aforesaid unlawful acts; and the reputation of your petitioners’ product has been and is endangered, and its sale of Coco-Cola, by reason of defendant’s acts, has been and will be seriously reduced; that it has already sustained loss and damage, the amount whereof cannot be stated with accuracy, by reason, among other things, of ignorance as to the quantity of defendant’s product that has been sold by defendant, as above complained of, and in other unfair ways, the number of crowns or stoppers and other articles sold bearing the name ‘Coca-Cola,’ or other imitations of your first-named petitioner’s trade-mark which have been used; that the damage done your three petitioners will exceed in each instance the sum of $2,000.”
In the prayer of their petition plaintiffs pray:
“That the defendant be cited and that there be judgment in favor of petitioners and against defendant, ordering said defendant to account and pay over to your petitioners all profits diverted from your petitioners or received by the said defendant issuing out of the use of said defendant of your petitioners’ trade-mark or trade-name ‘Coca-Cola,’ or by the sale of its products in a form sufficiently similar to the form of' your petitioners’ product to cause deceit; that the damage sustained by your petitioners, and each of them, by reason of the defendant’s aforesaid unlawful acts, be ascertained, and that your petitioners, and each of them, have judgment therefor against the defendant, and the said defendant be ordered to pay over to your petitioners, and each of them, the amount of said profits, together with all damages sustained.”
It will be seen from the above allegations in the petition and in its prayer that plaintiffs pray for damages (1) for injury to the reputation of their products and in their *455Business; (2) for tiie loss of profits which tfie defendant has diverted to itself, and the extent of which might possibly be determined by an accounting; but the extent of the damage resulting from injury to the reputation of their products and consequent injury to their business, not being susceptible of, exact proof, is left to the discretion of the judge.
[3] However, we consider the sum of $1,-000 allowed in our former decree as excessive, and said decree is therefore amended so as to reduce the damages therein allowed from $1,000 to $100, and, as amended, is reinstated and made the final judgment of the court.
PROVOSTY, O. J., and O’NIELL, J., dissent on the ground that there were no damages.